Citation Nr: 1818468	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for left shoulder osteoarthritis from November 2, 2007 to November 3, 2013?

2.  What evaluation is warranted for left shoulder osteoarthritis from January 1, 2015 to November 10, 2016?

3.  What evaluation is warranted for left shoulder osteoarthritis since February 1, 2017?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was certified to the Board by the RO in Atlanta, Georgia.  The Veteran was afforded a July 2015 Board hearing, and a transcript is associated with the record.

In November 2015, the Board, in pertinent part, granted entitlement to a 20 percent rating for left shoulder arthritis.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court remanded the issue of entitlement to a rating in excess of 20 percent for left shoulder arthritis for action consistent with a Joint Motion for Remand.  In June 2017, the Board remanded the issue of entitlement to higher initial ratings for left shoulder osteoarthritis for further development.  The case has now been returned to the Board for adjudication.

In addition to the temporary total evaluation assigned for the period from November 4, 2013 to December 31, 2014, in a December 2017 rating decision, the Veteran was assigned a temporary total evaluation for left shoulder surgery and convalescence from November 11, 2016 to January 31, 2017.  As these temporary total ratings constitute the maximum evaluation for those periods, those periods are no longer under consideration for the current appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2018 correspondence, the Veteran presented a claim to reopen the issue of entitlement to service connection for right shoulder pain and arthritis, secondary to his left shoulder disability.  He also claimed entitlement to a separate rating for a left shoulder surgical scar.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  These matters are referred to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).


FINDINGS OF FACT

1.  From November 2, 2007 to November 3, 2013, the Veteran's left shoulder osteoarthritis was not manifested by range of motion limited to midway between the side and shoulder level.

2.  From January 1, 2015 to November 10, 2016 and since February 1, 2017, the Veteran's left shoulder osteoarthritis, status post hemiarthroplasty, was manifested by chronic residuals consisting of severe, painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1.  From November 2, 2007 to November 3, 2013, the criteria for a rating higher than 20 percent for left shoulder osteoarthritis were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).

2.  From January 1, 2015 to November 10, 2016 and since February 1, 2017, the criteria for a rating of 60 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5051 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board also finds that the VA examination reports and other medical evidence of record are adequate to decide the issues.  See 38 C.F.R. § 3.159(c).  The Board has considered whether further opinion or examination is required in order to comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) and § 4.59 (2017).  The shoulder is not a weight-bearing joint, and thus consideration of limitation of motion with weight-bearing is not at issue.  At the Veteran's August 2007 in-service examination, range of motion testing was performed in both active and passive motion, and the opposite joint was tested.  The opposite joint was also tested at all of the Veteran's subsequent VA examinations.  Although the VA examinations of record have not all included testing of both active and passive ranges of motion, there is no evidence or assertion indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the claimant alleged any difference in his passive range of motion from the recorded active range of motion.  

The Board acknowledges that a retrospective opinion was requested in the Board's June 2017 remand, but now finds that remanding this issue for further medical evaluation or opinion would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend scarce agency resources on a semantic determination that is not tied to a meaningful procedural duty.")


Evaluation from November 2, 2007 to November 3, 2013

The Veteran contends that his service-connected left shoulder osteoarthritis warrants ratings higher than 10 percent from November 2, 2007 to November 3, 2013, higher than 20 percent from January 1, 2015 to November 10, 2016, and higher than 20 percent since February 1, 2017.

The Veteran testified at his July 2015 Board hearing that he is unable to lift his shoulder very high without pain and that his strength and range of motion have decreased to the extent that it is difficult for him to work in the yard or perform other physical activities.  In July 2010 correspondence, the Veteran reported that he was having difficulty raising and extending his shoulder due to pain.  He wrote that it caused him pain when cleaning or working in the garden.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  The Veteran is left-handed, and therefore his left shoulder is his major extremity.  38 C.F.R. § 4.69 (2017).  The Veteran's left shoulder disability has been rated under Diagnostic Codes 5003-5201, for  degenerative arthritis and limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when there is limitation of motion at shoulder level.  A limitation of motion midway between the side and shoulder level is assigned a 30 percent rating.  A maximum 40 percent rating is assigned when there is limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran has already been assigned more than a 10 percent rating for the entire period on appeal, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Under Diagnostic Code 5200, ratings of 30, 40, or 50 percent can be assigned when there is ankylosis of the scapulohumeral articulation.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  The Veteran has always demonstrated some range of left shoulder motion and has not been found to have ankylosis at any time prior to November 3, 2013.  Further, he can be more favorably rated under Diagnostic Code 5051 for the periods after January 1, 2015.  As such, the Board finds that this diagnostic code is not applicable in the current case, and will not be further discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2017).

Higher evaluations are available under Diagnostic Code 5202, which pertains to impairment of the humerus.  The Veteran has not at any time been found to have malunion, fibrous union, nonunion, loss of head, or recurrent dislocation of the humerus.  Therefore this diagnostic code is not applicable and will not be further discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2017).  No higher rating is available under Diagnostic Code 5203, and therefore these criteria will not be discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).

The normal range of shoulder motion is shown by flexion (forward elevation) and abduction from 0 degrees to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.  

The Veteran's August 2007 in-service examination indicated that his left shoulder was not tender on palpation.  Pain was noted when the arm was elevated above 90 degrees, at 90 degrees of abduction.  Range of motion testing found active flexion to 165 degrees, passive flexion to 172 degrees, active abduction to 127 degrees, and passive abduction to 142 degrees.  There was an abnormal, reduced range of motion on examination, but repeated movement did not significantly reduce range of motion or cause pain.  X-rays revealed left shoulder osteoarthritis.

Treatment notes from 2008 show that the Veteran had severe degenerative arthritis of the left shoulder, a partial rotator cuff tear, and a left shoulder impingement.  His shoulder was palpably painful.  There were arthritic changes of the glenohumeral joint, and joint space narrowing.

At a VA examination in January 2010, the Veteran reported left shoulder weakness, stiffness, redness, lack of endurance, locking, and pain.  He denied symptoms of swelling, heat, giving way, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The Veteran reported having flare ups that occurred as often as three times a day and lasted for one hour which were precipitated by physical activity and alleviated by pain medication or not using or raising the left arm.  He reported that during flare ups he could not lift items over his head due to pain or "go to a drive thru and lift up my left shoulder without lots of pain."  Physical examination revealed that the Veteran's left shoulder showed no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  There was evidence of weakness and tenderness.  Flexion was to 145 degrees with pain at that point, and abduction was to 128 degrees with pain at that point.  Repetitive motion study showed no additional loss of motion.

Treatment notes in July 2013 indicated that the Veteran had significant pain when lifting his shoulder that worsened with his activities.  He reported that he could not lie on his left shoulder without pain or lift his shoulder without a significant amount of pain.  Reflexes and strength was normal, and sensation was intact.  X-ray demonstrated significant degenerative arthritis in the glenohumeral joint and a large bone spur.

In light of the foregoing evidence, the Board finds that a rating higher than 20 percent from November 2, 2007 to November 3, 2013 is not warranted.  The preponderance of the evidence shows that the Veteran's left shoulder, although frequently very painful, especially with physical activity and lifting, never had range of motion limited to midway between the side and shoulder level.  The January 2010 VA examination found flexion to 145 degrees and abduction to 128, with pain beginning after those points.  As the full range of motion of the shoulder is 180 degrees, this indicates that the Veteran's shoulder range of motion allowed him to lift his arm to shoulder level (90 degrees) and higher.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran's August 2007 in-service examination found that pain began at 90 degrees, but this would still allow only a rating of 20 percent, and no higher, under Diagnostic Code 5201.  There is no evidence that the Veteran had a limitation of motion to midway between the side and shoulder level or less at any pertinent time, even when the Veteran's limitations due to pain are taken into account.  The January 2010 VA examiner found no further limitation of motion after repetitive motion.  While the Veteran reported having intermittent flare ups throughout the day, he reported that the functional impairment from these flare ups was that he could not lift items or boxes over his head, which indicates that he still had the ability to raise his arms to shoulder level, although not higher and over his head.  The Board therefore cannot assign a higher rating based on limitation of motion, even taking into account the Veteran's pain, repetitive motion, and flare ups, and their impact on his functional mobility when assigning evaluations.  See DeLuca, 8 Vet. App. 202.  

The Board acknowledges that the Veteran's statements indicating that he had severe pain throughout this period.  As such, the Board considered 38 C.F.R. § 4.59 regarding painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the minimum compensable rating for his left shoulder disability.  The evaluation already takes into account the Veteran's limitation of motion hampered by pain, repetitive motion, and flare ups, as these symptoms were discussed at his examination, and are included in the 20 percent evaluation assigned.

The Board considered the Veteran's lay statements regarding the functional impact of his left shoulder disorder.  The Veteran is competent to report  pain and decreased mobility.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that left shoulder pain made it difficult to work in the garden, clean, reach for fast food items, or lift items above his head.  These statements are credible and consistent with the 20 percent rating assigned for November 2, 2007 to November 3, 2013.  The occurrence of shoulder pain while performing such activities is not an additional symptom, but rather the practical impact of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  The Board finds that the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's lay assertions.

In sum, the Board finds that the preponderance of the evidence is against finding that a rating higher than 20 percent for left shoulder osteoarthritis from November 2, 2007 to November 3, 2013 is warranted.  That claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Evaluation from January 1, 2015 to November 10, 2016 and since February 1, 2017

The Veteran underwent left shoulder distal clavicle resection and hemiarthroplasty with a biceps tenodesis on November 4, 2013, and was awarded a temporary total rating for convalescence through December 31, 2014.  

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent disability rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, 30 percent is the minimum assigned rating.  38 C.F.R. § 4.71a, Diagnostic Code 5051.

Although the Veteran's surgery on November 4, 2013 was clearly a partial shoulder replacement and not a complete shoulder replacement, the Veteran's surgeon submitted a letter in January 2018 stating that the hemiarthroplasty was "treated the same as a total shoulder replacement as the only difference is a small glenoid piece, but the actual surgery and the actual prosthesis are the same approach and the same prosthesis."  The surgeon wrote that the Veteran had a chronic residual disability with chronic pain and stiffness.  The Board therefore accepts that the functional impairment caused by the Veteran's hemiarthroplasty surgery was the functional equivalent to the level of impairment that would be caused by a total shoulder joint replacement surgery.  See Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).

Applying the rating criteria under Diagnostic Code 5051, the Board also affords the Veteran the benefit of the doubt and finds that a 60 percent evaluation can be assigned from January 1, 2015 to November 10, 2016 and since February 1, 2017 due to chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5051.

The Veteran's private treatment records show continued complaints and treatment for left shoulder pain throughout the entire period since January 2015.  A September 2016 treatment record showed continued left shoulder pain and bursitis.  In October 2016, the Veteran reported dull aching, constant left shoulder pain throughout the day, as well as weakness and stiffness.  The symptoms were worsened by activity.  In November 2016, he had active forward flexion to 115 degrees and abduction to 130 degrees.  The Veteran was found to have acquired a lot of adhesions following his prior surgery, and in November 2016, he underwent additional surgery for acromioplasty, lysis of adhesions, and the placement of an AmnioFix graft.

A March 2015 disability benefits questionnaire was submitted by the Veteran's surgeon.  He wrote that the Veteran continued to experience left shoulder pain, and impingement with limited range of motion, weakness, and limited functional use of his left upper extremity.  The Veteran reported that flare-ups impacted the use of his shoulder or arm.  Specifically, the appellant reported a range of motion that was less than 50 percent of normal, keeping his arm near his side.  He indicated that tasks requiring increased range of motion were difficult, and that motion increased his pain, muscle tension, muscle spasms, and fatigue.  The Veteran reported associated difficulty with activities of daily living, such as house chores and work that included prolonged typing, yardwork, or involved reaching above the shoulder level.  

Physical examination revealed active left shoulder flexion to 115 degrees and active abduction to 120 degrees.  Following repetitive-use testing, flexion was 110 to 115 degrees; extension was 115 to 120 degrees.  The Veteran reported that his left upper extremity was painful and easily fatigued with repetitive use.  There was increased pain and fatigue of the left side with activity at home and work.  Muscle atrophy was evidenced by decreased left musculature rhomboids.  There was no ankylosis.  

The Veteran most recently attended a VA examination in December 2017.  The Veteran reported flare ups that caused debilitating periods where he had to lay in bed to rest and alleviate the pain.  He reported having severe pain due to over use of the left arm and shoulder causing pain and swelling, numbness, and an inability to perform tasks.  The examiner found that the Veteran had flexion to 95 degrees and abduction to 100 degrees.  There was pain with range of motion and after repetition.  After repetitive use testing, abduction and flexion were both limited to 90 degrees.  The examiner was not able to say without resort to speculation what further limitation of motion would occur with repetitive use over time or during flare ups.  The examiner specifically indicated that the Veteran's symptoms of his shoulder joint replacement were chronic residuals consisting of severe painful motion or weakness.

Although the Veteran does demonstrate a significant range of motion in his left shoulder and some left arm functionality, the Board affords the Veteran the benefit of the doubt and finds that he does have chronic residuals consisting of severe, painful motion and weakness in his left shoulder.  This was indicated by the December 2017 VA examiner, and the Veteran's surgeon also indicated that the appellant has chronic residual disability with pain and stiffness.  Accordingly, a 60 percent rating for left shoulder osteoarthritis, status post hemiarthroplasty, is assigned from January 1, 2015 to November 10, 2016 and since February 1, 2017.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.  This is the highest rating that can be assigned under that diagnostic code.  There are no other applicable rating codes which would allow for a rating higher than 60 percent.

The Board again acknowledges the Veteran's reports of chronic pain, weakness, and functional impairment.  His assertions are credible, and are part of the basis for the assignment of a 60 percent rating under Diagnostic Code 5051, as such an assignment requires that there be chronic residuals of painful motion and weakness.  The Veteran's assertions alone do not allow for any rating higher than 60 percent.  The Veteran's painful motion has also been explicitly considered in the rating criteria applied, and as the highest rating has now been applied to these stages of the appeal, further consideration of limitation of motion based on pain, weakness, or other factors does not apply.  See 38 C.F.R. § 4.59; Petitti, 27 Vet. App. at 425; Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In sum, the Board finds that the Veteran's left shoulder hemiarthroplasty has caused him the functional equivalent impairment of a total left shoulder joint replacement, and the Board assigns the maximum available rating under Diagnostic Code 5051, which is 60 percent, for the periods from January 1, 2015 to November 10, 2016 and since February 1, 2017.  The preponderance of the evidence is against finding that any other diagnostic code could be applied which would allow for any higher rating, and thus the benefit of the doubt doctrine does not allow for any rating higher than 60 percent.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

In reaching this decision the Board acknowledges that VA issued "interpretive guidance" for Diagnostic Codes 5051 through 5056, holding that VA has long interpreted ``joint replacement,'' as used in 38 C.F.R. § 4.71a, to mean a total joint replacement.  80 Fed.Reg. 42040-42 (July 16, 2015).  The provisions of that "interpretative guidance," however, only apply to claims filed on or after July 15, 2015.  As this claim was presented years before that date the holding in Hudgens controls.  

Lastly, the Board notes that the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).



ORDER

Entitlement to a rating higher than 20 percent for left shoulder osteoarthritis from November 2, 2007 to November 3, 2013 is denied.

Entitlement to a 60 percent rating, but no higher, for left shoulder osteoarthritis status post partial shoulder replacement from January 1, 2015 to November 10, 2016 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 60 percent rating, but no higher, for left shoulder osteoarthritis status post partial shoulder replacement since February 1, 2017 is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


